Citation Nr: 0427973	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a positive purified 
protein derivative (PPD) test claimed as tuberculosis (TB).

2.  Entitlement to service connection for a chronic eye 
disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a sinus disability 
including sinusitis and rhinitis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

7.  Entitlement to service connection for an osteoarthritis 
process.  

8.  Entitlement to service connection for a bilateral knee 
disability including arthritis with instability.  

9  Entitlement to service connection for a hip disability 
manifested by tilting and altered gait.  

10.  Entitlement to service connection for a right hand 
disability other than residuals of a laceration scar of the 
right 4th finger.  

11.  Entitlement to service connection for a right foot 
disability.

12.  Entitlement to service connection for neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1987.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office rating decisions.

A historical review of the record shows that in an October 2, 
2001, rating decision, the RO denied service connection for 
disabilities of the back, right elbow, both knees and 
bronchitis.  Also, service connection was denied for a left 
ankle disability because a left ankle sprain manifested by 
weakness was noted on the veteran's service entrance 
examination and was not shown to have increased in severity 
in service beyond natural progress.  The RO granted service-
connection for a left foot disability diagnosed as a 
calcaneal spur.  By letter dated October 19, 2001, the 
veteran was notified of the rating decision.

On March 6, 2002, the veteran essentially filed a reopened 
claim of entitlement to service connection for positive PPD 
test also claimed as TB, bronchitis, hypertension, ASHD, 
osteoarthritis, sinus disability, bilateral knee disability, 
bilateral foot disabilities, hip disability manifested by 
tilting and altered gait, right hand disability, neuropathy 
and a chronic eye disorder.  There was no mention of any 
claim of service connection for right elbow and left ankle 
disabilities.  

In reviewing the record, the Board notes that the veteran's 
March 2002 statement, may also be liberally construed as a 
notice of disagreement (NOD) to the denial of service 
connection for bronchitis and bilateral knee disability 
denied by the RO in October 2001.  

In an October 17, 2002, rating decision, the RO granted 
service connection for residuals of a laceration scar of the 
4th finger of the right hand and residuals of a laceration 
scar of the 5th finger of the left hand.  The RO denied 
service connection for positive PPD skin test claimed as TB, 
bronchitis, hypertension, ASHD, multiple joint osteoarthritis 
process, bilateral knee disability including instability, 
sinus disability, right foot disability, neuropathy, eye 
disability, right hand disorder other than residuals of a 
laceration scar of the 4th finger of the right hand, and hip 
disability manifested by tilting and altered gait.  In 
November 2002, the veteran was notified of the decision.  

In December 2002, the veteran filed a NOD to the October 17, 
2002, rating decision.  He essentially expressed disagreement 
to all of the disorders denied by the RO for service 
connection compensation benefits.  He apparently was 
satisfied with the grant of service-connection for the scars 
on his hands.  

A February 2003 statement of the case (SOC) furnished to the 
veteran and his representative essentially refers to issues 
of entitlement to service connection for positive PPD skin 
test claimed as TB, bronchitis, hypertension, ASHD, bilateral 
knee with instability, arthritis, sinus disability, right 
foot disability, neuropathy, chronic eye disability, right 
hand disorder and hip disorder manifested by altered gait and 
tilting. 

In March 2003, the veteran filed a reopened claim of service 
connection for a right elbow disability.  

In a May 2003 rating decision, the RO determined that no new 
and material evidence had been submitted which would warrant 
the reopening of the claim of service connection for a right 
elbow disorder since an unappealed October 2001 rating 
decision.  In a May 29, 2003, letter the RO notified the 
veteran of denial of his claim.  

On June 17, 2004, the veteran attended a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.  The veteran formally withdrew issues of entitlement 
to service connection for a positive PPD test also claimed as 
TB and a chronic eye disorder from appellate consideration.  

During the hearing, the veteran stated that the certified 
issue of entitlement to service connection for a right foot 
disorder was incorrect.  He noted that he was actually 
claiming service connection for left ankle and left foot 
disabilities.  

Also, he noted that he was not claiming service connection 
for a right hand disability.  Rather, he was claiming service 
connection for a right elbow disability.  

Since it remains unclear whether the veteran is formally 
withdrawing claims of service connection for right hand and 
right foot disabilities from appellate consideration, such 
matters will be addressed in the Remand section of the 
decision for clarification.  

The Board may not overlook the fact that the veteran did not 
file a timely NOD to the May 2003 rating decision in which 
the RO confirmed and continued the earlier denial of service 
connection for a right elbow disability by the RO in an 
unappealed October 2001 rating decision.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).  

Additionally, with respect to the raised issue of service 
connection for a left ankle disorder, the Board notes that 
the veteran did not file a timely NOD to the October 2001 
rating decision in which the RO denied service connection for 
a preservice left ankle disability.  

The veteran's recent testimony regarding claims of service 
connection for right elbow and left ankle disabilities is 
construed an attempt to reopen claims of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for right elbow and left 
ankle disabilities.  Such new matters are referred to the RO 
for formal adjudicatory action as they have not been 
procedurally developed for appellate review.

The record shows that in July 2004, the veteran's 
representative submitted additional medical evidence with 
waiver of initial RO review.  38 C.F.R. §§ 19.37, 20.1304.  

In addition to remanding issues of entitlement to service 
connection for right hand and right foot disabilities, the 
Board notes that the issues of entitlement to service 
connection for bronchitis, a sinus disability including 
sinusitis and rhinitis, hypertension, ASHD, neuropathy, 
generalized arthritis process, a bilateral knee disability 
manifested by arthritis and instability, and a hip disability 
manifested by tilting and altered gait are also being 
Remanded to the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  On June 17, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant of the withdrawal of his appeal regarding the issue 
of entitlement to service connection for positive PPD test 
also claimed as TB.

2.  On June 17, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant of the withdrawal of his appeal regarding the issue 
of entitlement to service connection for a chronic eye 
disorder.

3.  The current evidence of arthritis in the region of the 
left foot may not be dissociated from the x-ray evidence of 
hypertrophic degenerative changes of the metatarsophalangeal 
(MTP) joint region of the left foot in active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant regarding the issue of service connection for a 
positive PPD test have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant regarding the issue of entitlement to service 
connection a chronic eye disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).

3.  Arthritis of the left foot was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303(d) (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show treatment for left 
foot symptoms along with an x-ray study reflecting the 
presence of hypertrophic degenerative changes in the 
metatarsophalangeal (MTP) joint region of the left foot.

The pertinent postservice medical evidence consists of a 
March 2001 VA podiatry examination report with x-rays of the 
left foot confirming the presence of degenerative joint 
disease or arthritis.  

On June 17, 2004, the veteran attended a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board in Washington, D.C.  The hearing transcript is 
on file.  The veteran formally withdrew issues of entitlement 
to service connection for a positive PPD test also claimed as 
TB and a chronic eye disorder from appellate consideration.  
He noted having arthritis of multiple joints including the 
left foot with onset in active duty.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Due to the veteran withdrawing the issues of entitlement to 
service connection for a positive PPD test, claimed as 
pulmonary tuberculosis, and a chronic eye disorder along with 
the favorable disposition of the issue of entitlement to 
service connection for degenerative joint disease of the left 
foot the Board notes that any VCAA deficiency represents 
noting more than harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996);see also 38 C.F.R. § 20.1102 (harmless error).


Service connection for a positive PPD test also claimed as TB 
and chronic eye disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

On June 17, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification that the 
appellant has withdrawn his appeal regarding issues of 
entitlement to service connection for a positive PPD test 
also claimed as TB and a chronic eye disability.  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration with respect to such issues.  

The Board does not have jurisdiction to review the appeal 
regarding the issues of entitlement to service connection for 
a positive PPD test claimed as TB and a chronic eye 
disability.  Therefore, such issues are dismissed.






Service connection for arthritis of the left foot 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Following a longitudinal review of the record, the Board 
notes that the current x-ray evidence of a degenerative 
arthritis process in the region of the left foot may not be 
dissociated from the initial x-ray evidence of arthritis of 
the left foot demonstrated in active duty.  Accordingly, the 
competent medical evidence supports the grant of 
service-connection for degenerative arthritis of the left 
foot.  


ORDER

The appeal regarding the issue of entitlement to service 
connection for a positive PPD test also claimed as TB is 
dismissed.

The appeal regarding the issue of entitlement to service 
connection for a chronic eye disability is dismissed.

Entitlement to service connection for degenerative arthritis 
of the left foot is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that following a longitudinal review of the 
record, including the veteran's service medical records and 
the postservice VA and private medical records, it remains 
unclear, clinically, whether any claimed bronchitis, sinus 
disability including sinusitis and rhinitis, hypertension, 
ASHD, a bilateral knee disability, arthritis process other 
than the left foot, including the knees and a hip disability 
manifested by tilting and altered gait, if present, is/are 
etiologically related to active duty.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Accordingly, the veteran should be afforded pertinent VA 
examinations by appropriate medical specialists with benefit 
of review of the claims file to determine the nature, 
etiology and date of approximate onset of the claimed 
disabilities at issue for service connection, if present, and 
any relationship to active service.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

In reviewing the record, the Board notes that the medical 
evidence refers to the presence of Type II diabetes mellitus 
which appears to be inextricably intertwined with the 
certified issue of entitlement to service connection for 
neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the issue of entitlement to service connection 
for Type II diabetes mellitus should be formally adjudicated 
prior to consideration of the certified issue of entitlement 
to service connection for neuropathy.  Id.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him prior to service for any 
sinus disorder, including sinusitis.  
Also, the veteran should be requested to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him since separation 
from active duty for bronchitis, a sinus 
disability including sinusitis and 
rhinitis, hypertension, ASHD, neuropathy, 
arthritis process of multiple joints, a 
bilateral knee disability with arthritis 
and instability and a hip disability 
manifested by tilting and altered gait.  
The veteran should be provided with 
release forms to be signed and returned 
for each health care provider identified.  

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies unless they are 
already of record.

Regardless of the veteran's response, all 
relevant outstanding VA medical reports 
showing treatment for the claimed 
disabilities should be obtained unless 
already of record.

If any of the relevant records sought are 
unavailable the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claims.

3.  Arrangements should be made to 
contact the veteran and obtain written 
clarification as to whether he is 
formally withdrawing issues of 
entitlement to service connection for 
right hand and/or right foot disabilities 
from appellate consideration.  

4.  The veteran should be afforded a VA 
pulmonary examination by a specialist in 
pulmonary pathology or other appropriate 
medical specialist, including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate onset of any underlying 
chronic bronchitis process, if present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies and examination must be 
conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable 
underlying chronic bronchitis process, if 
present, initially manifested in service.  
The examiner's attention is directed to 
the episodes of  bronchitis noted in 
active service.  Any opinion expressed by 
the examiner must be accompanied by a 
complete rationale.

5.  The veteran should be afforded a VA 
ear, nose and throat (ENT) examination by 
an ENT specialist or other appropriate 
medical specialist, including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate onset of any underlying 
chronic sinus process, including 
rhinitis, if present and in particular, 
whether the veteran's preservice 
sinusitis as noted on enlistment 
examination in January 1967, was 
aggravated in service beyond natural 
progress.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies and examination 
must be conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable 
underlying chronic sinus process 
including rhinitis initially manifested 
in service.  

Also, the examiner should express an 
opinion as to whether the veteran's 
preservice sinusitis process as noted on 
his service enlistment examination 
underwent a permanent increase in 
underlying disability in service beyond 
natural progress and whether an etiologic 
link exists between any current sinusitis 
process, if found, and any increase in 
sinusitis symptoms in service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

6.  The veteran should be afforded a VA 
cardiology examination by a specialist in 
cardiology or other appropriate medical 
specialist, including on a fee basis, if 
necessary, for the purpose of determining 
the nature, extent of severity, etiology 
and date of approximate onset of any 
underlying essential hypertension and/or 
ASHD.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies and examination 
must be conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable 
underlying essential hypertension and/or 
ASHD initially manifested in active 
service.  The examiner's attention is 
directed to the intermittent elevated 
blood pressure readings noted in active 
service, as well as the diagnosis of 
hyperlipidemia.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

7.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist, including on a fee basis, if 
necessary, in order to determine the 
likely etiology of any arthritis process, 
including generalized arthritis of 
multiple joints and/or gouty arthritis 
process, a bilateral knee disability 
including arthritis and instability and a 
hip disability manifested by tilting and 
altered gait.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) any generalized arthritis 
process of multiple joints including 
gouty arthritis, a bilateral knee 
disability including arthritis and 
instability, and/or a right hip 
disability manifested by tilting and 
altered gait, if found, is/are related to 
pertinent orthopedic symptoms and 
clinical findings noted in active 
service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the veteran's claims file 
should reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination report(s) and required 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issues of 
entitlement to service connection for 
Type II diabetes mellitus, bronchitis, a 
sinus disability including sinusitis and 
rhinitis, hypertension, ASHD, neuropathy, 
arthritis of multiple joints, a bilateral 
knee disability, including arthritis and 
instability, and a hip disability 
manifested by tilting and altered gait 
should be formally adjudicated.  If, and 
only if, the veteran has not withdrawn 
claims of service connection for right 
hand and/or right foot disabilities, the 
RO should review such claims in light of 
any evidence added to the record 
following issuance of the February 2003 
SOC.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  










By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	WARREN W. RICE, JR. 	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



